COURT OF APPEALS FOR THE
                                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                       01-15-00348-CV
Style:                              David Cole d/b/a Financial Funding Group
                                    v. Hung Nguyen
Date motion filed:                  September 16, 2014
Type of motion:                     Motion to Withdraw as Attorney of Record
Party filing motion:                Andre’ L. Ligon, counsel for appellant


Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                                  Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                     If document is to be filed, document due:
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
          Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Andre’ L. Ligon motion to withdraw as appellant’s counsel is granted. See TEX. R. APP. P. 6.5. Counsel Andre’
          L. Ligon is ordered to immediately notify the appellant in writing of all deadlines and settings of which counsel is
          aware, and file a copy of the notice with the Clerk of this Court. See TEX. R. APP. P. 6.5(C).



Judge's signature:       /s/ Russell Lloyd
                         

Panel consists of        ____________________________________________


Date: _October 1, 2015




November 7, 2008 Revision